Citation Nr: 1625867	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis, emphysema, chronic obstructive pulmonary disease (COPD), and scarring of the lung.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from March 1961 to March 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2011, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for June 4, 2013, in Oakland, California.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on May 21, 2013.  Thus, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2015).

In September 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's respiratory disorder either began during or was otherwise caused by his naval service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided a VA examination (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a respiratory disorder, which he believes is the result of exposure to welding fumes and asbestos during his active service.  He filed his claim for service connection in May 2010, which was denied in by the March 2011 rating decision.  The denial was appealed to the Board.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for a respiratory disorder during his active service.  At his separation examination in February 1963, his lungs and chest were normal.

In September 2010, the Veteran reported in an asbestos questionnaire that he performed welding in confined areas and had to pull apart ventilation.  He also reported that he smoked for more than 10 years but quit in 1970.  In May 2011, the Veteran reported in an asbestos questionnaire that he worked around asbestos throughout the ship as a welder and ship fitter.  He also reported that he smoked for approximately 16 years and quit in 1965.

In May 2012, the Veteran reported to his VA provider S.M., PA-C, that he was denied service connection for his respiratory disorder and wanted an opinion regarding etiology.  He reported that his breathing problems were caused by his welding duties on active duty and that he was exposed to lead paint fumes.  S.M., PA-C, noted that there was x-ray evidence of emphysema.  S.M., PA-C, opined that that the Veteran's respiratory disorder was at least as likely as not to have been caused by his exposure to wielding fumes during is active service.  However, the medical professional provided no rationale for such a conclusion, and did not explain why exposure to welding fumes in the early 1960s would be expected to cause emphysema decades later.

In February 2014, the Veteran was afforded a VA examination.  He reported that during his active service, he performed wielding in confined spaces without ventilation and sometimes developed acute symptoms of coughing and shortness of breath.  He reported being told by the medical staff that he had galvanizing respiratory sickness.  He reported that during the past 10 to 12 years, he had experienced recurrent respiratory symptoms.  He reported that he smoked for 11 years and quit in 1971.  The examiner noted that the Veteran's separation examination was negative for any pulmonary or breathing issues.  The examiner noted that the pulmonary specialist who had administered a June 2013 chest CT decided that the abnormalities were mild enough as to not warrant bronchodilator testing.  The examiner reported that there was no radiographic evidence of any stigmata of asbestosis.  An October 2013 chest x-ray showed he had mild COPD and emphysema.  The examiner reported that the mild scarring in both lungs was likely responsible for the Veteran's symptoms.  The examiner also noted that objective medical tests showed no evidence of a pulmonary embolism, no evidence of pulmonary fibrosis, and no evidence for pulmonary hypertension.  The examiner opined that the Veteran's respiratory disorder was less likely than not incurred in or caused by his active service.  The examiner reported that the Veteran's medical record does not show any shortness of breath complaints until the early 2000s, almost 40 years after his separation from service.  The examiner noted that over that past 10 to 12 years, the Veteran had become gradually symptomatic and that his current diagnoses were mild COPD and emphysema. The examiner reported that these diagnoses were consistent with his earlier history of cigarette smoking, as nothing else of any apparent significant was found by comprehensive pulmonary testing.  The examiner reported that the Veteran did not have evidence of asbestos induced damage to his lungs nor did he have evidence of chronic damage caused by welding fumes.  The examiner concluded that the Veteran's mild COPD and emphysema were consistent with his tobacco history.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion, which considered the elements necessary to substantiate a claim for service connection. 

The Board appreciates the statement written by S.M., PA-C.  However, ultimately, the opinion is conclusory in nature.  That is, S.M., PA-C, has not explained why or how he reached his ultimate conclusion and apparently relied on the Veteran's lay statements regarding etiology.  S.M., PA-C, only referenced a single x-ray that showed evidence consistent with emphysema.  S.M., PA-C, did not indicate that the Veteran's claims file was reviewed, did not refer to any other objective medical studies, and provided no actual analysis for his conclusion.  That is, S.M., PA-C, in providing his opinion did not explain what records led him to the conclusion that the Veteran's current respiratory disorder was due to or the result of his active service.

Conversely, the opinion by the VA examiner was fully grounded in the medical literature.  The examiner was fully apprised of the Veteran's in-service exposures, and both the examiner and the Board believe the Veteran to have credibly discussed his experiences in the military.  However, that being said, the examiner clearly explained why he did not believe that the Veteran's current respiratory disorder was incurred in or caused by his military service, to include any exposures therein.
 
When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The medical opinions of record were all provided by medical professionals, and the Board accepts all of them as competent and credible, but the Board must determine what evidence is the most probative.

Here, the support provided by the VA examiner's for his opinion is found to be greatly superior to the opinion offered in support of the Veteran's claim by S.M, PA-C, which did not provide any rationale for its conclusion.  Given its grounding in the medical evidence in this case, the VA examiner's opinion is found to be the most probative evidence in this case, and therefore is afforded the greatest weight.  

Consideration has been given to the Veteran's assertion that his respiratory disorder is due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a respiratory disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Respiratory diseases, such as the Veteran's, are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing, such as x-rays, CTs, or pulmonary function tests, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his respiratory condition, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence alone cannot serve to link the Veteran's current respiratory condition to exposures during his military service.

For the reasons discussed above, the VA examiner's opinion is found to constitute the most probative evidence and is therefore entitled to the greatest weight.  When this is done, the weight of the evidence tilts against the claim, and there is no reasonable doubt to be resolved in the Veteran's favor.

Accordingly, the claim is denied.


ORDER

Service connection for a respiratory disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


